Citation Nr: 0404415	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-08 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include as secondary to service-connected 
pruritis ani with irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1966 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating action that denied service 
connection for an acquired psychiatric disorder, to include 
as secondary to the service-connected pruritis ani with 
(IBS).  A Notice of Disagreement was received in February 
2002, and a Statement of the Case (SOC) was issued in March 
2003.  A Substantive Appeal was received subsequently in 
March 2003.

In May 2003, the veteran and his wife RO testified during a 
Board videoconference hearing before the undersigned; a 
transcript of the hearing is of record.  The Board accepts 
additional evidence submitted in connection with the hearing, 
consisting of a January 2000 statement from A. Alvarez, M.D., 
for inclusion in the record.  See 38 C.F.R. § 20.800 (2003).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is service connected for pruritis ani with 
IBS.

3.  Although the evidence does not establish that the 
veteran's psychiatric disability is directly attributable to 
his military service, the medical evidence is in relative 
equipoise on the question of whether the veteran suffers 
additional psychiatric impairment-particularly, anxiety and 
depression-secondary to the veteran's service-connected  
pruritis ani with IBS.



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for psychiatric disability, secondary 
to service-connected pruritis ani with IBS, are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a) (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.          § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons expressed below, and in view of the Board's 
grant of service connection for psychiatric disability-the 
full benefit sought on appeal-the Board finds that all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.





II.  Background

A review of the service medical records discloses that the 
veteran was seen in November 1966 with complaints of body 
aches, nervousness, and sleep disturbance.  The impression 
was anxiety.

On March 1967 separation examination, the veteran gave a 
history of frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble.  The examiner stated that the 
veteran's psychiatric history was not significant, and 
psychiatric examination was normal.

Post service, the veteran had no psychiatric complaints on 
May 1967 VA general medical examination, and psychiatric 
examination showed no psychotic content or behavior.

From June to August 1967, the veteran was hospitalized at a 
VA medical facility after sustaining multiple trauma in an 
automobile accident, after which he was in shock and 
unconscious.  The diagnoses included brain concussion and 
skull fracture.

In a written statement of November 1967, the veteran stated 
that he was rendered nearly helpless by an automobile 
accident that involved a skull fracture and amnesia.  

On September 1968 VA psychiatric examination, a history of 
trauma following an automobile accident in June 1967 was 
noted.  After examination, the diagnoses were chronic brain 
syndrome (CBS) associated with trauma, and a psychotic 
reaction.

On May 1970 VA psychiatric examination, the veteran's 
complaints included headaches, periods of depression and 
crying spells, and poor sleep.  After examination, the 
diagnosis was CBS associated with brain trauma, with 
psychotic reaction.

On November 1984 VA outpatient psychiatric examination, a 
past history of CBS associated with head trauma and psychotic 
reaction was noted.

On May 1985 VA psychological evaluation, a history of a post-
service automobile accident was noted in which the veteran 
struck his head, and which rendered him in a comatose state 
for 2 weeks and disoriented for several months.  As a 
consequence of the trauma, he presented temporal amnesia, 
problems with concentration, and headaches.  He also felt 
preoccupied by gastrointestinal problems that he attributed 
to his nervous condition, and complained of crying spells 
that he related to family problems.  The examiner concluded 
that the possibility of mild and diffuse brain involvement 
had to be ruled out, with a degree of emotional 
deterioration.

On September 1987 VA outpatient psychiatric examination, a 
history of skull trauma in an automobile accident was noted, 
with loss of consciousness, inability to control his 
impulses, and physical aggression.  The diagnoses were 
impulse control disorder versus intermittent explosive 
personality.

On September 1990 VA outpatient psychiatric examination, a 
history of organic brain syndrome (OBS) after head trauma 
several years ago was noted.  The veteran gave a history of a 
recent fall in August in which he sustained another head 
trauma with loss of consciousness for about a minute, 
followed by occasional episodes of confusion, disorientation, 
forgetfulness, sadness, and insomnia since that time.  

Following August 1991 psychiatric examination by L. Flores-
Vilar, M.D., the impressions included encephalic cranium 
syndrome post accident of August 1990, and post-accident 
aggravated psychiatric emotional syndrome.

In February 1992, J. Reyes, M.D., certified that he had been 
treating the veteran since April 1989 for OBS with psychosis, 
and noted the veteran's fall in August 1990.

On May 1992 VA psychiatric examination, a history of an 
automobile accident in 1967 was noted, and another accident 
subsequently, with loss of consciousness and resultant memory 
loss.  The diagnoses were very mild organic brain disorder, 
and dependent personality features.

In May 1996, E. Mari, M.D., stated that he had treated the 
veteran since 1993 for severe IBS.

In January 2000, A. Alvarez, M.D., stated that the veteran 
suffered from chronic IBS secondary to severe anxiety that 
had been well documented as a service-related condition.

In May 2000, the veteran's wife stated that his anxiety and 
depression had been ongoing since 1966, while he was in 
military service.

On May 2000 VA rectal examination, the veteran's service-
connected pruritis ani was noted to be secondary to IBS.  The 
veteran complained of increased frequency of bowel movements 
when he became anxious and upset.  The diagnosis was anxiety 
and depression that may contribute to his irritable bowel 
symptoms.

On psychological evaluations in May and July 2000, H. 
Krieger, Ph.D., noted a history of a motor vehicle accident 
in 1967, which resulted in loss of consciousness lasting for 
approximately 2 weeks.  Dr. Krieger concluded that the 
veteran's difficulties were consistent with a diagnosis of 
post-traumatic stress disorder (PTSD).  However, it was 
unclear, given the level of his anxiety and depression, 
whether this could account for his episodic rage outbursts, 
or whether a more organic brain difficulty might account for 
this.  Re-evaluation in May 2001 noted the veteran's 
declining cognitive state.

In April 2002, Dr. Alvarez opined that the veteran suffered 
from IBS, and that his anxiety and depression were directly 
related to this primary problem.

On December 2002 VA psychiatric examination, the examiner 
reviewed the veteran's records to answer the question posed 
as whether the veteran had psychiatric illness that was 
caused or aggravated by his service-connected pruritis ani 
with IBS.  He noted Dr. Alvarez's opinion that the veteran's 
anxiety and depression were due to the service-connected IBS.  
The veteran currently complained of increasing diarrhea and 
abdominal distress accompanied by severe depression, a 20-
pound weight loss, sleep difficulties, and poor 
concentration.  He felt extremely distressed, embarrassed, 
depressed, and demoralized by his loss of bowel control, with 
resultant suicidal thoughts.  The examiner noted that the 
veteran had a long history of post-traumatic stress symptoms, 
but no clear service-connected trauma: he had never been in 
military combat.  It appeared that his psychiatric symptoms 
significantly increased after a motor vehicle accident 
wherein he was diagnosed with a traumatic brain injury after 
being in a coma for 2 weeks.  After current examination, the 
diagnoses included severe, recurrent major depression with 
psychotic features; PTSD; generalized anxiety disorder; IBS; 
traumatic brain injury; and status post motor vehicle 
accident in 1967.  The doctor opined that it was unlikely 
that all of the veteran's psychiatric symptoms were explained 
by IBS.  However, it was clear that the IBS directly 
contributed to his psychiatric illness, especially depression 
and anxiety.

During the May 2003 Board videoconference hearing on appeal, 
the veteran and his wife testified to the effect that he had 
an acquired psychiatric disorder characterized by anxiety and 
depression that either had its onset in service, or is 
secondary to his service-connected pruritis ani with IBS.  
The veteran stated that his contentions were supported by 
competent medical opinion.     

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

Pursuant to 38 C.F.R. § 3.310(a), service connection also may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation of a 
nonservice- connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the evidence does not support a grant of 
service connection for psychiatric impairment on a direct 
basis.  Although anxiety was noted on one occasion in 
service, and the veteran complained of nervous manifestations 
on separation examination, the examiner evaluated the 
veteran's psychiatric symptoms as insignificant, and, at 
separation, his psychiatric examination was normal.  There 
also are no complaints, findings, or diagnosis of any 
psychiatric problems on VA examination approximately two 
months after separation from service.  There also is no 
competent medical evidence establishing a medical nexus 
between psychiatric impairment and service (although there is 
medical indicating brain trauma suffered in a post-service 
automobile accident in June 1967 as the source of such 
impairment).    

However, the record does include several medical indications 
that the veteran's service-connected pruritis ani with IBS 
and his anxiety and depression are interrelated.  

In the January 2002 opinion submitted during the hearing, Dr. 
Alvarez indicated that the veteran's chronic IBS was 
secondary to severe anxiety.  The May 2000 VA examiner 
reached a similar conclusion, diagnosing anxiety and 
depression that may contribute to the veteran's irritable 
bowel symptoms.  However, in a later, April 2002 statement 
(apparently submitted to revise the earlier opinion), Dr. 
Alvarez opined that the veteran's anxiety and depression were 
directly related to IBS, his primary problem.  Likewise, the 
December 2002 VA psychiatric examiner opined that, although 
it was unlikely that all of the veteran's psychiatric 
symptoms were explained by IBS, it was clear that the IBS 
directly contributed to his psychiatric illness, especially 
depression and anxiety.  The Board interprets the latter two 
opinions-particularly, the opinion of the December 2002 
examiner-as indicating that the veteran's suffers from 
additional depression and anxiety secondary to his service-
connected pruritis ani with IBS.

In adjudicating a claim for benefits, VA must determine 
whether a preponderance of the evidence supports the claim or 
whether the evidence is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

In this case, the Board finds that the medical evidence is in 
relative equipoise on the question of whether the veteran 
suffers from additional psychiatric disability secondary to 
his service-connected disability.  As such, and affording the 
veteran the benefit of the doubt on this question, the Board 
finds that the criteria for service connection for 
psychiatric disability, on a secondary basis, are met.  

As a final note, the Board point out that, although the 
record shows that events other than the service-connected 
rectal/gastrointestinal disability also may play a role in 
the veteran's current psychiatric pathology-brain trauma in 
an intercurrent post-service automobile accident in June 
1967, head injury in an intercurrent post-service fall in 
August 1990, and family problems in  May 1985-this in no way 
diminishes the Board's finding that suffers additional 
impairment of earning capacity due to aggravation of 
psychiatric disability by his service-connected pruritis ani 
with IBS.  In this regard, the Board also points out that 
there is no requirement, under either 38 C.F.R. § 3.310(a) or 
Allen, that in order to meet the criteria for a grant of 
secondary service connection on the basis of aggravation,  
the service-connected disability must be the only aggravating 
factor.  




ORDER

Service connection for psychiatric disability, secondary 
service-connected pruritis ani with IBS, is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



